Citation Nr: 0015424	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  97-27 250A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1976 to 
April 1977, from May 1979 to October 1981, and from December 
1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for PTSD.


FINDINGS OF FACT

1.  The record does not show that the veteran engaged in 
combat.

2.  The veteran's alleged in-service stressors have not been 
verified by official records or corroborated by service 
records or other credible evidence.

3.  The diagnosis of PTSD is not based on a confirmed 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 C.F.R. § 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the veteran is competent to report on his inservice 
stressors, the Board finds that his statements are credible 
for the purpose of determining whether his claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19 (1993).  
Similarly, as the post-service medical evidence reflects a 
diagnosis of PTSD based on his claimed inservice stressors, 
the Board finds that his claim of service connection for PTSD 
is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The RO has obtained all available 
service medical records and post-service medical evidence.  
The RO requested the veteran to supply specific details 
regarding in-service traumatic events.  His alleged stressors 
were reported in his written statements and a report of a VA 
psychiatric examination.  The RO also requested that the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
verify the in-service stressors, and USASCRUR has provided a 
response.

Service connection for PTSD, as amended in June 1999, but 
effective from March 1997, requires (1) medical evidence 
diagnosis the condition in accordance with current DSM-IV 
criteria, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).  The amended version of section 3.304(f) 
will be considered herein as it is clearly more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his inservice 
stressors must be corroborated by credible evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, after-the-
fact medical evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Accordingly, service connection may not be 
granted for PTSD based on a diagnosis unsupported by credible 
evidence of an inservice stressor.  On the other hand, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.304(f) (1999).  Mere 
presence in a combat zone is not sufficient to show that an 
individual was engaged in combat with the enemy.  There must 
be evidence of a distressing event, rather than simply the 
mere presence in a combat zone.  Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991).

The veteran's Department of Defense Forms 214 and other 
personnel records do not reflect that he was involved in 
combat operations with the enemy or that he received any 
combat-related injuries.  Nevertheless, throughout the 
current appeal in the present case, the veteran has asserted 
that, during his service in Korea, he witnessed the killing 
(in a non-battle situation) of a Sergeant Robinson in 1979.  
Hearing transcript (T.) at 2-4.  In this regard, the Board 
notes that the service medical records are negative for 
complaints, treatment, or diagnosis of PTSD or other 
psychiatric illness.

The only post-service medical records which has been obtained 
and associated with the claims folder includes a report of a 
VA PTSD examination conducted in July 1996.  According to the 
report of this evaluation, the veteran again asserted that, 
while serving in Korea, he witnessed the death of the 
aforementioned sergeant in a land mine explosion.  He 
described experiencing nightmares, night sweats, flashbacks, 
rage, paranoia, and insomnia and having no friends.  
Objective findings on examination demonstrated that the 
veteran was alert, oriented, tearful, very uptight, and 
articulate and exhibited angry emotions (on giving his 
history), no active delusions, intact memory and 
concentration, and intact judgment and insight.  The examiner 
provided an Axis I diagnosis of PTSD.

According to the veteran's service personnel records, the 
veteran served as an Infantryman and as a light vehicle 
driver in Korea from August 1979 to August 1980.  
Significantly, however, a complete and thorough review of the 
claims folder indicates that, despite several attempts, the 
veteran's claimed in-service stressor (e.g., the killing of a 
Sergeant Robinson by a land mine explosion in Korea in 1979) 
remains unverified.  Moreover, concerted efforts undertaken 
by the RO to verify his claim of psychiatric treatment at a 
military base in the United States upon his return from Korea 
in 1980, and to obtain medical records for same, proved 
futile.  In summary, there is no objective evidence which 
serves to verify the occurrence of his claimed stressor or 
which proves that he received psychiatric treatment during 
service.

Although PTSD has been diagnosed in this case, the Board 
finds based on the evidence discussed above that the veteran 
did not engage in combat.  38 C.F.R. 3.304(f) (1999).  He did 
have a combat duty specialty while he was in Korea in 1979-
80, but it is not shown that he was awarded any decorations 
which would indicate active combat service or that he engaged 
in combat with enemy forces while stationed in Korea at that 
time.  Although his unit was in all probability exposed to 
enemy activities, given that the unit patrolled the areas 
around the demilitarized zone, as noted above, relevant 
caselaw from the Court holds that mere service in a combat 
zone is insufficient to establish that the veteran himself 
engaged the enemy in combat.  With all these facts for 
consideration, the Board finds that he did not engage in 
combat with the enemy during his peacetime tour of duty in 
Korea.  Consequently, his lay accounts of in-service 
stressors are by themselves insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Although the record contains a diagnosis of PTSD, this 
diagnosis is found by the Board to be based on an unconfirmed 
stressor.  His diagnosis of PTSD established as a result of 
the 1996 VA psychiatric examination was clearly based on his 
subjective reports of service experiences.  The stressor he 
claims occurred while he was in Korea has not been verified 
by USASCRUR.  Service connection for PTSD requires a 
diagnosis of PTSD, a link between the diagnosis of PTSD and 
an in-service stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  In this case, a 
preponderance of the evidence weighs heavily against this 
claim in light of the unverified nature of the claimed 
stressor.  Official records do not support his claim of 
active involvement in combat-type operations against the 
enemy and there is no other "credible evidence" such as 
military medical records showing psychiatric treatment soon 
after the event in question to back up his claim.  As 
indicated above, concerted development efforts failed to 
produce the records he claims exist.

The Court has held that the Board is not required to grant 
service connection for PTSD solely on the basis that a 
physician or other health professional has accepted as 
credible a veteran's description of his wartime experiences 
and diagnosed the appellant with PTSD.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Medical statements 
accepting a veteran's report as credible and relating PTSD to 
events experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau, 9 Vet. App. at 395.  
Therefore, the diagnosis of PTSD made in this case may not 
serve as evidence to establish that the alleged events 
reported by the veteran actually occurred.  The Board has 
considered the lay statements from the veteran to the effect 
that he has PTSD because of his experiences while serving in 
Korea in 1979-80.  These statements, however, are not 
probative in a favorable manner to his claim because he is 
not competent to render a medical opinion on the etiology of 
a condition.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In view of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's PTSD 
claim.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for PTSD is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

